Citation Nr: 1734529	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchitis, sinusitis, allergic rhinitis, pharyngitis, and tonsillitis.

2.  Entitlement to an increased rating for sinusitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for allergic rhinitis, pharyngitis, and tonsillitis, currently evaluated as zero percent disabling, to include whether the reduction from 10 percent to noncompensable was proper.

4.  Entitlement to an initial compensable rating for residuals of venereal warts with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 (sleep apnea), September 2011 (erectile dysfunction), and February 2014 (sinusitis/rhinitis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in Little Rock, Arkansas in December 2007.   

In an October 2008 decision, the Board denied service connection for sleep apnea.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, pursuant to a Joint Motion for Remand, the
Court vacated and remanded the Board's decision as to this issue.  

The Veteran's claims were remanded by the Board in December 2015.

Although the Veteran indicated on a January 2015 substantive appeal that he wanted a videoconference hearing before the Board, in September 2015 the Veteran's attorney wrote to the Board stating that at this time the Veteran does not wish to participate in a hearing.  Accordingly, there are no current outstanding hearing requests.  

In the September 2015 letter, the Veteran's attorney requested that the Veteran be provided a new VA examination regarding the Veteran's sinusitis disability.  She asserted that the most recent VA examination of the sinuses, performed in January 2014, did not specify how many incapacitating episodes of sinusitis the Veteran had experienced in the past year.  The Board notes that the attorney is incorrect.  The January 28, 2014 VA examination report (contained in Virtual VA) notes that the Veteran had no incapacitating episodes of sinusitis in the past 12 months.  

Additional evidence received subsequent to the March 2017 supplemental statement of the case is only relevant to the Veteran's sleep apnea claim.  Accordingly the Veteran's claims that are decided below are now ready for Board review.

The issues of entitlement to service connection for sleep apnea and entitlement for an initial compensable rating for residuals of venereal warts, erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has had only one nasal surgery.  The surgery was not radical and it did not result in chronic osteomyelitis.  

2.  The Veteran's 10 percent rating for an allergic rhinitis, pharyngitis, and tonsillitis disability was in effect for more than 5 years and the reduction to noncompensable did not result in a reduction of compensation payments being made at that time.

3.  The evidence of record at the time of the February 2014 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected allergic rhinitis, pharyngitis, and tonsillitis disability. 

4.  The Veteran's allergic rhinitis does not result in polyps and the Veteran does not have chronic laryngitis, stenosis of the larynx, injury of the pharynx or any other similar symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

2.  The reduction of the rating for service-connected allergic rhinitis, pharyngitis, and tonsillitis disability from 10 percent to 0 percent was improper and restoration of the 10 percent rating effective March 1, 2014 is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.97, Diagnostic Code 6522 (2016).  

3.  The criteria for an evaluation in excess of 10 percent for allergic rhinitis, pharyngitis, and tonsillitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6516, 6520, 6521, 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA examinations and VA medical opinions have been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Sinusitis

A September 2001 rating decision granted the Veteran service connection and a 30 percent rating for sinusitis.  The Veteran's claim for an increased rating for sinusitis was received on April 30, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's sinusitis is evaluated at 30 percent disabling pursuant to Diagnostic Code 6513.  Under this code, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, General Rating Formula for Sinusitis and Note. 

A November 2011 VA examination report states that the Veteran had been diagnosed with chronic sinusitis.  The examiner then noted that the Veteran did not have chronic sinusitis and that his primary symptom was nasal congestion.  The examiner stated that the Veteran had not had any non-incapacitating episodes of sinusitis and had not had any incapacitating episodes of sinusitis in the last 12 months.  It was noted that the Veteran had had endoscopic sinus surgery in June 2004.  The examiner specified that the surgery was not radical.  November 2011 VA x-rays showed no evidence of acute or chronic sinusitis.  The examiner indicated that the Veteran's sinus, nose, throat, larynx or pharynx condition did not impact his ability to work.

A January 2012 VA treatment record shows that the Veteran reported that his sinus congestion had worsened.  He stated that he woke up at night due to severe drainage from his sinuses.  He stated that he blew out a dark thick mucus from his nose in the mornings.  In January 2016 the Veteran went to VA for treatment of his left knee, at that time he reported that he was sick with a sinus infection.

On VA examination in January 2014 (Report located in the Virtual VA file) the Veteran reported frequent, (every two weeks), midfrontal headaches, nasal crusting and clear rhinorrhea (with some crusting).  He complained that this resulted in post nasal drip and recurrent throat discomfort/pain.  The examiner diagnosed chronic sinusitis and noted that the Veteran had no current findings, signs or symptoms attributable to chronic sinusitis.  The Veteran reported that he had had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner noted that the Veteran had not had any incapacitating episodes of sinusitis in the past 12 months.  January 2014 VA x-rays revealed no evidence of sinusitis.  The VA examiner stated that the Veteran's sinus condition had no impact on his ability to work.  He further stated that the symptoms were similar to the previous November 2011 examination and that the Veteran claimed that his symptoms now occur every two weeks.   

There are a great number of VA medical records showing VA outpatient treatment for various disorders during the appeal period.  These records confirm that the Veteran takes medication for sinus congestion and that the Veteran had surgery in 2004.  However, other than the January 2012 and January 2016 VA treatment records reported above, there is no indication that the Veteran was seeking treatment for sinusitis.  Both the November 2011 and the January 2014 VA examinations revealed no evidence of sinusitis and that the Veteran had not experienced any incapacitating episodes of sinusitis in the previous 12 months.  Although the Veteran reported episodes of sinusitis every two weeks with headaches and nasal crusting, such is not reflected by the record.  Regardless, even considering the Veteran's reported symptoms, the Board finds that these symptoms warrant no more than the assigned 30 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

To warrant a 50 percent rating, there must be either radical surgery with chronic osteomyelitis, which is not shown; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The rating criteria for sinusitis are progressive or successive in nature, and the 50 percent criteria are presented in the conjunctive, using the phrase "and." Therefore, all criteria must be demonstrated to award the higher rating and 38 C.F.R. § 4.7 does not apply to circumvent these requirements.  As the Veteran has not had repeated surgeries, and as the one sinus surgery was not radical and did not result in chronic osteomyelitis, the 50 percent rating criteria have not been met at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The preponderance of the evidence is against the Veteran's claim and a rating in excess of 30 percent is not warranted.   

III.  Propriety of Rating Reduction for Allergic Rhinitis

The Veteran contends that the reduction of his 10 percent rating to noncompensable for allergic rhinitis, pharyngitis, and tonsillitis was not proper.

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, the Board observes that the rating reduction did not result in any reduction of VA compensation being paid to the Veteran as the overall, combined disability rating was not reduced.  Thus, the procedural protections of 38 C.F.R. § 3.105 (e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

Where a rating has been in effect for five years or more, VA benefits recipients are to be afforded certain protections as set forth in 38 C.F.R. § 3.344.  In this case, the Veteran's 10 percent rating was awarded effective January 15, 1998.  A February 2014 rating decision decreased the Veteran's rating to noncompensable, effective March 1, 2014.  Since the 10 percent rating was in effect for more than five years, the more stringent reduction requirements of 38 C.F.R. § 3.344  apply. 

Section 3.344(a) provides that where an examination indicates improvement, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  If doubt remains, 38 C.F.R. § 3.344 (b) provides that after affording due consideration to all the evidence developed, the agency will continue the rating in effect as provided for in that subsection.

"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms."  38 C.F.R. § 4.13.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in a rating reduction case involving a protected rating, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that there has been an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  With regard to the burden of proof in cases involving the reduction of a protected rating, the Court held in Brown that VA "was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344 (a), that a rating reduction was warranted."  Where VA "has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio and the Court will set it aside as 'not in accordance with law.'"  See Brown, 5 Vet. App. at 422.

A January 1999 rating decision granted service connection and a 10 percent rating for allergic rhinitis, pharyngitis, tonsillitis and bronchitis based on a December 1998 VA examination at which the Veteran complained of episodes of rhinitis, pharyngitis, tonsillitis and allergic bronchitis that had gotten progressively worse since his time in the military.  The Veteran reported that he was bothered daily with congestion of the nose and drainage of material over the posterior pharynx, with inflammation and discomfort.  He stated that he frequently developed tonsillitis.  Physical examination showed pale mucosa with slight inflammation of the pharynx.  Tonsils were slightly enlarged but not inflamed.  There is no exudate.  Sinuses were normal.

The February 2014 rating decision on appeal reduced the Veteran's 10 percent rating based on November 2011 and January 2014 VA examination reports and on VA outpatient treatment records.  At the November 2011 VA examination the Veteran was noted to have rhinitis.  He did not have 50 percent obstruction of the nasal passage on both sides and he did not have complete obstruction on one side due to rhinitis.  There were no nasal polyps.  

On VA examination in January 2014 the allergic rhinitis and throat symptoms were similar to the previous examination.  The examiner indicated that the Veteran had rhinitis and a larynx or pharynx condition.  Examination revealed that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides and that he did not have complete obstruction on one side due to rhinitis.

As noted above, the provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  Specifically, the Court held that that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  

The Board recognizes that the Veteran does not meet the criteria for a compensable rating for his service-connected allergic rhinitis, pharyngitis, and tonsillitis.  The criteria for a 10 percent rating under Diagnostic Code 6522 for allergic rhinitis is having greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  However, the record does not indicate that the Veteran had such at the time that he was granted service connection and a 10 percent rating for allergic rhinitis, pharyngitis, and tonsillitis.  When comparing the Veteran's symptoms as reflected by the November 2011 and January 2014 VA examination reports with those shown on VA examination in December 1998, the Board is unable to conclude that there has been an improvement in the disability has actually occurred or that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, based on the analysis above, the reduction of the Veteran's allergic rhinitis, pharyngitis, and tonsillitis disability was improper and restoration of a 10 percent rating, effective March 1, 2014, is warranted.

IV.  Increased Rating for Allergic Rhinitis

As noted above, the medical evidence indicates that the Veteran does not meet the criteria of Diagnostic Code 6522 for a 10 percent rating for allergic rhinitis.  Consequently the Veteran is not entitled to a rating in excess of 10 percent for allergic rhinitis under Diagnostic Code 6522 at any time since the receipt of his claim for an increased rating in April 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the Veteran's service-connected pharyngitis and tonsillitis as well.  However, the November 2011 and January 2014 VA examination reports, and the VA outpatient treatment records from April 2010 onward, indicate that the Veteran has not experienced chronic laryngitis, any injuries to the pharynx, or stenosis of the larynx.  These records also do not show any episodes of tonsillitis.  The Veteran's allergic rhinitis, pharyngitis, and tonsillitis symptoms have not met the criteria for a rating in excess of 10 percent under any applicable diagnostic code at any time during the appeal period.  See Hart.  Accordingly, the preponderance of the evidence is against his claim and a rating in excess of 10 percent for allergic rhinitis, pharyngitis, and tonsillitis is not warranted.  


ORDER

Entitlement to an increased rating for sinusitis, currently evaluated as 30 percent disabling, is denied.

Restoration of the 10 percent rating for allergic rhinitis, pharyngitis, and tonsillitis, effective March 1, 2014, is granted subject to the law and regulations governing the payment of monetary benefits.   

Entitlement to a rating in excess of 10 percent for allergic rhinitis, pharyngitis, and tonsillitis is denied.


REMAND

The Veteran seeks service connection for sleep apnea.  He maintains that he first developed sleep apnea during service.  He also asserts that his sleep apnea disability is aggravated by his service-connected bronchitis, sinusitis, allergic rhinitis, pharyngitis, and/or tonsillitis.  As pointed out by the Veteran's attorney in a May 2017 letter, a December 2014 VA medical opinion regarding the etiology of the Veteran's sleep apnea disability is insufficient for adjudicating the Veteran's sleep apnea claim.  The December 2014 VA medical opinion does not discuss a July 7, 1990 service treatment record that states that the Veteran complained of not sleeping much and of feeling tired and sleepy.  The VA examiner also did not discuss the October 2007 lay statements from the Veteran's wife and fellow servicemen who reported that the Veteran had sleep apnea type symptoms during service.  Furthermore, in March 2017 and May 2017, the Veteran's attorney submitted additional medical evidence regarding sleep apnea and chronic nasal congestion and did not waive AOJ review of this evidence.  Accordingly, the Veteran's sleep apnea claim must be remanded for a new medical opinion that discusses the above mentioned evidence.  

The Veteran was provided a VA examination in November 2016 regarding his venereal warts and erectile dysfunction disability.  The VA examiner noted that the Veteran had balanitis and opined that the balanitis was caused by his venereal warts.  The March 2017 supplemental statement of the case notes that the Veteran had surgery due to balanitis and that this is not before the Appeals team at this time.  Based on the November 2017 VA examination report it is clear that the balanitis is part and parcel of the Veteran's service-connected penile disability and the AOJ must consider such in evaluating the appropriate disability rating for the Veteran's penile disorder.  Accordingly, the claim for a compensable rating for residuals of venereal warts with erectile dysfunction must be remanded to the AOJ to include consideration of balanitis and the residuals of that surgery, to include scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file should be made available for review, and such review should be noted in the examination report.  The examiner is asked to discuss the July 1990 service treatment record in which the Veteran reported feeling tired and sleepy, to discuss October 2007 lay statements in which people reported that the Veteran had problems with breathing and sleeping during service, and discuss the medical literature regarding sleep apnea and nasal congestion that was submitted to VA in March and May 2017, and respond to the following:

(a)  Is it is at least as likely as not (probability of 50 percent or more) that the Veteran's sleep apnea was proximately caused by, or proximately worsened beyond its normal progression (aggravated), as a result of his service-connected bronchitis, sinusitis, allergic rhinitis, pharyngitis, and/or tonsillitis?  

(b)  If the Veteran's sleep apnea was not caused or aggravated by any of his service-connected disabilities, is it at least as likely as not that such disorder was otherwise incurred in or aggravated by his active duty service? 

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of all lay and medical evidence of record.   

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his penile disability, in particular his balanitis disability, to include residual scar.  

3.  Thereafter readjudicate the claims based on all lay and medical evidence of record.  With regards to the sleep apnea claim both direct and secondary service connection must be considered.  Thereafter issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


